Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00315-CV

                                          Gary A. CAMPBELL,
                                                Appellant

                                                   v.
                                              Deborah S.
                                        Deborah S. CARRASCO,
                                               Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-01147
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 7, 2013

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final appealable order on March 20, 2013. Appellant’s notice of

appeal was due to be filed on April 19, 2013. See TEX. R. APP. P. 26.1(a). A motion for extension

of time to file the notice of appeal was due on May 6, 2013. See TEX. R. APP. P. 26.3. Appellant

filed a notice of appeal and motion for extension of time on May 8, 2010. 1




1
 The post-mark on the accompanying envelope shows that the document was mailed on May 7, 2013. TEX. R. APP.
P. 9.2(b)(1) (extending deadline for filing if document deposited in mail on or before the last day for filing).
                                                                                     04-13-00315-CV


       “[O]nce the period for granting a motion for extension of time under Rule [26.3] has

passed, a party can no longer invoke the appellate court’s jurisdiction.” See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997). By order dated July 8, 2013, appellant was ordered to show

cause in writing by July 23, 2013, why this appeal should not be dismissed for lack of jurisdiction.

Appellant did not respond to the order. Because appellant’s notice of appeal was untimely filed,

this appeal is dismissed for lack of jurisdiction.


                                                       PER CURIAM




                                                 -2-